DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 9/1/2022. Per the amendment, claims 1 and 22 are amended, claims 11-21 and 35-36 are canceled, and claim 41 is new. As such, claims 1-10, 22-34, and 37-41 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 22-23, 25-28, 37-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka (US 2005/0066976 A1) in view of Boucher et al. (US 2014/0158127 A1).
With respect to claim 1, Wondka teaches a nosepiece for respiratory therapy (Fig.4, 30, as per Paragraphs 82 and 96), the nosepiece comprising a first lumen (the right assembly of tube 37 and sealing member 46 as per Paragraph 89) having an outer surface (the outer surface of the tubular form of 37 visible in Figure 4) and a first internal diameter (tube 37 has an internal diameter), the first lumen comprising a first inlet (the end of 37 joining 33) end to receive a first flow of breathing gas (ventilation gas as per Paragraph 82 as delivered by the right unit of 33 to 37), a first outlet end (the right unit of 46) to deliver the first flow (delivery to the nostrils as per Paragraph 82 by way of the right unit of 46), and a first bend (the bend of 37 depicted between the region below 100 and above number 37 at 100) between the first inlet end (vertically between the first ends as depicted) and the first outlet end (right 46); a second lumen (the left assembly of tube 37 and sealing member 46 as per Paragraph 89) having an outer surface (the outer surface of the tubular form of 37 visible in Figure 4) and a second internal diameter (tube 37 has an internal diameter), the second lumen comprising a second inlet end (the end of 37 joining 33) to receive a second flow of breathing gas (ventilation gas as per Paragraph 82 as delivered by the left unit of 33 to 37), a second outlet end (the left unit of 46) to deliver the second flow (delivery to the nostrils as per Paragraph 82 by way of the left unit of 46), and a second bend (the bend of 37 depicted between the region below 100 and above number 37 at 100) between the second inlet end and the second outlet end; a third lumen (tube 35 right) having an outer diameter and an internal diameter (tube 35 on the right has an outer diameter and internal diameter); a fourth lumen (tube 35 left) having an outer diameter and an internal diameter (tube 35 left has an outer diameter and internal diameter); and a hollow bridge (66 of Fig.9 and Fig.10 with hollow lumen 144) entirely confined between the first lumen and the second lumen (as shown in Fig.9 and Fig.4), the bridge having an internal diameter and at least one opening (exhaust ports 146, [0109]) and separating the first lumen and the second lumen (interposed there-between as shown in Figure 4 and not fluidly communicating between 37), the bridge attaching to the outer surface of the first lumen and the outer surface of the second lumen (as shown in Figure 4), wherein the bridge forms a fluid conduit between the first lumen and the second lumen (hollow lumen 144 is a fluid conduit between right 37 and left 37 as shown in Fig.10).
Wondka does not teach the first and second inlet ends comprising a first and second enlarged portion, wherein the first enlarged portion is configured to receive the third lumen and wherein the first enlarged portion has an internal diameter equal to the outer diameter of the third lumen and maintains a constant internal diameter between the first lumen and the third lumen; wherein the second enlarged portion is configured to receive the fourth lumen and wherein the second enlarged portion has an internal diameter equal to the outer diameter of the fourth lumen and maintains a constant internal diameter between the second lumen and the fourth lumen.
However, Boucher teaches a nosepiece for respiratory therapy (Fig.7) comprising first and second lumens (5562 and 5566) comprising first and second inlet ends where the first and second inlet ends comprise a first (5563) and second (5567) enlarged portion, wherein the first enlarged portion (5563) is configured to receive a third lumen (“supply line” not shown, [0137]) and wherein the first enlarged portion (5563) has an internal diameter equal to the outer diameter of the third lumen and maintains a constant internal diameter between the first lumen and the third lumen (“The connection portion 5563 has an inner diameter (or cross-sectional size) d.sub.1 that is substantially similar to an outer diameter (or cross-sectional size) of the supply line. This allows the supply line to be maintained in fluidic coupling with the connection portion 5563 via a friction or interference fit. Furthermore, the first end portion 5562 has an inner diameter (or cross-sectional size) d.sub.2 downstream of the connection portion 5563 that is substantially similar to an inner diameter (or cross-sectional size) of the supply line. This arrangement ensures that when the connection portion 5563 is coupled to the supply line, an inner surface of the supply line (not shown), the inner surface of the first end portion 5562 and an inner surface 5573 of a first side wall 5572 of the plenum portion 5570, which defines the flow path FP form a substantially continuous and smooth surface.”, [0137]); wherein the second enlarged portion (5567) is configured to receive the fourth lumen and wherein the second enlarged portion (5567) has an internal diameter equal to the outer diameter of the fourth lumen and maintains a constant internal diameter between the second lumen and the fourth lumen (“The mounting 5567 defines an internal diameter (or cross-sectional size) d.sub.3 which can be substantially similar to the internal diameter (or cross-sectional size) d.sub.1 of the connection portion 5563. The second end portion 5566 also defines an internal diameter (or cross-sectional size) d.sub.4 which can be substantially similar to the internal diameter (or cross-sectional size) d.sub.2 of the first end portion 5562, such that the second end portion 5566 is configured to matingly receive the mounting member (not shown)”, [0139]) so that the coupling between the lumens can be free of any changes in area or sudden bends or obstacles that can disrupt the aerosol flow ([0137]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first and second inlet ends of Wondka to comprise first and second enlarged portions configured to receive the third and fourth lumens, the first and second enlarged portions having an internal diameter equal to the outer diameter of the third and fourth lumens to maintain a constant internal diameter between the first and third lumens and the second and fourth lumens as taught by Boucher so that the coupling between the lumens can be free of any changes in area or sudden bends that can disrupt the gas flow.
With respect to claim 2, Wondka as modified teaches wherein the bridge attaches to the outer surface of the first lumen at the first bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100) and the outer surface of the second lumen at the second bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100).
 With respect to claim 3, Wondka as modified teaches wherein an internal diameter of the first lumen (the internal diameter of the lumen of the tubular form of 37 between 33 and 46) tapers toward the first outlet end (increasing in region 100 as depicted in Figure 4 and at 222 in Figure 14E as per Paragraph 118), and wherein an internal diameter of the second lumen (the internal diameter of the lumen of the tubular form of 37 between 33 and 46) tapers toward the second outlet end (increasing in region 100 as depicted in Figure 4 and at 222 in Figure 14E as per Paragraph 118).
With respect to claim 4, Wondka as modified teaches an internal diameter of the first inlet end (that of 37, by way of being a subcomponent of 32 as per Paragraphs 89 and 102) is greater than an internal diameter of the first outlet end (at lumen 304 of 46 as in the embodiment of Figure 18A wherein the nostril seal dilates resulting in reduced diameter at 302 as depicted), and wherein an internal diameter of the second inlet end (that of 37, by way of being a subcomponent of 32 as per Paragraphs 89 and 102) is greater than an internal diameter of the second outlet end (at lumen 304 of 46 as in the embodiment of Figure 18A wherein the nostril seal dilates resulting in reduced diameter at 302 as depicted).
With respect to claim 5, Wondka as modified teaches wherein a material (that of 37 as per Paragraph 101) of the outer surface of the first lumen and the outer surface of the second lumen comprises silicone ([0101).
With respect to claim 6, Wondka as modified teaches wherein the bridge comprises a first opening (right exhaust port 146, Fig.10) along a base of the bridge (the lower surface as depicted in Figure 10).
With respect to claim 9, Wondka as modified teaches wherein said bridge is collapsible ([0101], silicone is collapsible, ([102]) the durometer of the tubes is between 30A shore to about 80A shore).
With respect to claim 10, Wondka as modified teaches wherein said nosepiece further comprises a source of breathing gas (hose 64 as per Paragraph 83) connected to the first inlet end and the second inlet end (connected by way of 61 and 35).

 With respect to claim 22, Wondka discloses a system for respiratory therapy (the assembly of gas supply hose 64 and interface 30 in Figures 1 and 4, as per Paragraphs 82, 83 and 96) comprising a nosepiece portion comprising a first lumen (the right assembly of tube 37 and sealing member 46 as per Paragraph 89) having an outer surface (the outer surface of the tubular form of 37 visible in Figure 4) and a first internal diameter (tube 37 has an internal diameter), the first lumen comprising a first inlet (the end of 37 joining 33) end to receive a first flow of breathing gas (ventilation gas as per Paragraph 82 as delivered by the right unit of 33 to 37), a first outlet end (the right unit of 46) to deliver the first flow (delivery to the nostrils as per Paragraph 82 by way of the right unit of 46), and a first bend (the bend of 37 depicted between the region below 100 and above number 37 at 100) between the first inlet end (vertically between the first ends as depicted) and the first outlet end (right 46); a second lumen (the left assembly of tube 37 and sealing member 46 as per Paragraph 89) having an outer surface (the outer surface of the tubular form of 37 visible in Figure 4) and a second internal diameter (tube 37 has an internal diameter), the second lumen comprising a second inlet end (the end of 37 joining 33) to receive a second flow of breathing gas (ventilation gas as per Paragraph 82 as delivered by the left unit of 33 to 37), a second outlet end (the left unit of 46) to deliver the second flow (delivery to the nostrils as per Paragraph 82 by way of the left unit of 46), and a second bend (the bend of 37 depicted between the region below 100 and above number 37 at 100) between the second inlet end and the second outlet end; and a hollow bridge (66 of Fig.9 and Fig.10 with hollow lumen 144) entirely confined between the first lumen and the second lumen (as shown in Fig.9 and Fig.4), the bridge having an internal diameter and at least one opening (exhaust ports 146, [0109]) and separating the first lumen and the second lumen (interposed there-between as shown in Figure 4 and not fluidly communicating between 37), the bridge attaching to the outer surface of the first lumen and the outer surface of the second lumen (as shown in Figure 4), wherein the bridge forms a fluid conduit between the first lumen and the second lumen (hollow lumen 144 is a fluid conduit between right 37 and left 37 as shown in Fig.10); a third elongated lumen (tube 35 right), the third lumen having an inlet end (end that connects to 48 in Fig.4), an outlet end (end that connects to 37), having an outer diameter and an internal diameter (tube 35 on the right has an outer diameter and internal diameter); a fourth elongated lumen (tube 35 left) the fourth lumen having an inlet end (end that connects to 48 In Fig.4), an outlet end (end that connects to 37), having an outer diameter and an internal diameter (tube 35 left has an outer diameter and internal diameter).
Wondka does not teach the first and second inlet ends comprising a first and second enlarged portion, wherein the first enlarged portion is configured to receive the third lumen and wherein the first enlarged portion has an internal diameter equal to the outer diameter of the third lumen and maintains a constant internal diameter between the first lumen and the third lumen; wherein the second enlarged portion is configured to receive the fourth lumen and wherein the second enlarged portion has an internal diameter equal to the outer diameter of the fourth lumen and maintains a constant internal diameter between the second lumen and the fourth lumen.
However, Boucher teaches a nosepiece for respiratory therapy (Fig.7) comprising first and second lumens (5562 and 5566) comprising first and second inlet ends where the first and second inlet ends comprise a first (5563) and second (5567) enlarged portion, wherein the first enlarged portion (5563) is configured to receive a third lumen (“supply line” not shown, [0137]) and wherein the first enlarged portion (5563) has an internal diameter equal to the outer diameter of the third lumen and maintains a constant internal diameter between the first lumen and the third lumen (“The connection portion 5563 has an inner diameter (or cross-sectional size) d.sub.1 that is substantially similar to an outer diameter (or cross-sectional size) of the supply line. This allows the supply line to be maintained in fluidic coupling with the connection portion 5563 via a friction or interference fit. Furthermore, the first end portion 5562 has an inner diameter (or cross-sectional size) d.sub.2 downstream of the connection portion 5563 that is substantially similar to an inner diameter (or cross-sectional size) of the supply line. This arrangement ensures that when the connection portion 5563 is coupled to the supply line, an inner surface of the supply line (not shown), the inner surface of the first end portion 5562 and an inner surface 5573 of a first side wall 5572 of the plenum portion 5570, which defines the flow path FP form a substantially continuous and smooth surface.”, [0137]); wherein the second enlarged portion (5567) is configured to receive the fourth lumen and wherein the second enlarged portion (5567) has an internal diameter equal to the outer diameter of the fourth lumen and maintains a constant internal diameter between the second lumen and the fourth lumen (“The mounting 5567 defines an internal diameter (or cross-sectional size) d.sub.3 which can be substantially similar to the internal diameter (or cross-sectional size) d.sub.1 of the connection portion 5563. The second end portion 5566 also defines an internal diameter (or cross-sectional size) d.sub.4 which can be substantially similar to the internal diameter (or cross-sectional size) d.sub.2 of the first end portion 5562, such that the second end portion 5566 is configured to matingly receive the mounting member (not shown)”, [0139]) so that the coupling between the lumens can be free of any changes in area or sudden bends or obstacles that can disrupt the aerosol flow ([0137]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first and second inlet ends of Wondka to comprise first and second enlarged portions configured to receive the third and fourth lumens, the first and second enlarged portions having an internal diameter equal to the outer diameter of the third and fourth lumens to maintain a constant internal diameter between the first and third lumens and the second and fourth lumens as taught by Boucher so that the coupling between the lumens can be free of any changes in area or sudden bends that can disrupt the gas flow.
With respect to claim 23, Wondka as modified teaches wherein the bridge attaches to the outer surface of the first lumen at the first bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100) and the outer surface of the second lumen at the second bend (as depicted of 66 in Figure 4, joining 37 at the lower extreme of 100).
With respect to claim 25, Wondka as modified teaches wherein the third lumen and the nosepiece define a constant diameter flow path for the first flow of breathing gas from the inlet end of the third lumen to the outlet end of the first lumen (Boucher, 0137]); and wherein the fourth lumen and the nosepiece portion define a constant diameter flow path for the second flow of breathing gas from the inlet end of the fourth lumen to the outlet end of the second lumen (Boucher, [0139]).
With respect to claim 26, Wondka as modified teaches wherein the first inlet end of the first lumen is adapted to be connected to the outlet end of the third lumen without constricting the internal diameter of the third lumen (see Boucher [0137] where the internal diameter of the first inlet is the same as the outer diameter of the supply line thereby resulting in no constriction of the internal diameter of the supply line); and wherein the second inlet end of the second lumen is adapted to be connected to the outlet end of the fourth lumen without constricting the internal diameter of the fourth lumen (see Boucher, [0139]).
With respect to claim 27, Wondka as modified teaches a material (that of 37 as per Paragraph 101) of the outer surface of the first lumen and the outer surface of the second lumen comprises silicone ([0101]).
With respect to claim 28, Wondka as modified teaches wherein the bridge comprises a first opening (right exhaust port 146, Fig.10) along a base of the bridge (the lower surface as depicted in Figure 10).
With respect to claim 37, Wondka as modified teaches wherein the first lumen has a first constant internal diameter between the first inlet end and the first outlet end (having the numeric internal diameter of 32 in Paragraph 102, 32 being an assembly of 35, 33 and 37 as per Paragraph 89), and wherein the second lumen has a second constant internal diameter between the second inlet end and the second outlet end (having the numeric internal diameter of 32 in Paragraph 102, 32 being an assembly of 35, 33 and 37 as per Paragraph 89).
With respect to claim 38, Wondka as modified teaches wherein the first lumen and the second lumen define smooth bore gas paths (having the numeric internal diameter of 32 in Paragraph 102, 32 being an assembly of 35, 33 and 37 as per Paragraph 89).
 With respect to claim 41, Wondka as modified teaches wherein the internal diameter of the hollow bridge (66 Fig.9), the first internal diameter, and the second internal diameter are about the same (Wondka, [0109], “the lumen 144 can be… equal …. than the interface tubes 32 main lumen.”)

Claim(s) 7, 29, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka and Boucher as applied to claims 28 and 6 above, and further in view of Nakayama (JP 2018089139A) with reference to attached English Translation.
With respect to claims 7 and 29, Wondka as modified teaches the limitations of claim 6 and 28.
Wondka as modified does not teach wherein the first opening is configured to couple a medical device to the nosepiece.
However, Nakayama teaches a first opening (exhaust port 14) that comprises an exhaust valve  (“a first check valve 15 provided so that the exhaust hole 14 can be opened and closed, and allowing only a gas flow from the inside of the main body 11 to the outside, see [0014] of English translation).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first opening of Wondka as modified to couple a medical device such as an exhaust valve to the nosepiece to only allow one way flow of gas out of the device as taught by Nakayama.
With respect to claim 39, Wondka as modified teaches limitations of claim 6.
Wondka as modified does not teach wherein the first opening along the base of the bridge is rectangular-shaped.
However, Nakayama teaches a nasal cannula comprising a first opening (“exhaust holes” 14, Fig.3), wherein the opening is rectangular (see Fig.3, Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first opening of Wondka as modified to be rectangular as taught by Nakayama as known shape for an exhaust port.
With respect to claim 40, Wondka as modified further teaches wherein the first opening is an opening of a cavity formed by four walls (see Fig.4 side view of exhaust ports 14, where the wall of the bridge of the cannula has a thickness, shown with hatch-marks, and because the opening 14 is rectangular, there are four walls forming a cavity with a height equal to the thickness of the walls.

Allowable Subject Matter
Claims 8 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach “wherein the medical device is a nebulizer.” In combination with the rest of the limitations of the claims.
Claims 31-34 remain allowable over the prior art as detailed in the Action of 6/3/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785